Opinion issued May 6, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00549-CR
                            ———————————
                       TIMOTHY ROSALES, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 1311741



                          MEMORANDUM OPINION

      Appellant,   Timothy     Rosales,    pleaded   guilty   without   an   agreed

recommendation as to punishment to the second-degree felony offense of failure to

comply with the sex offender registration requirements, and the trial court assessed
his punishment at twenty years’ confinement. 1 The written judgment ordered

appellant to pay $279 in court costs. In his sole issue, appellant contends that

insufficient evidence supports the trial court’s assessment of court costs.

        We affirm.

                                    Background

        Appellant does not challenge the merits of his conviction or his sentence for

failure to comply with the sex offender registration requirements. His sole issue on

appeal instead relates to the assessment of $279 in court costs against him in the

written judgment. He does not raise a challenge to the assessment of a particular

cost.

        The written judgment stated the aggregate amount of court costs to be

assessed against appellant: $279. An itemized bill of costs was not produced at the

time the trial court pronounced appellant’s sentence or at the time the court signed

the written judgment. The original clerk’s record on appeal did not contain a bill

of costs. After appellant filed his appellate brief challenging the sufficiency of the

evidence to support the costs assessment, the Harris County district clerk filed a

supplemental clerk’s record containing a printout entitled “Justice Information

Management Systems Cost Bill Assessment.” This document set out each item of

cost assessed against appellant, for a total amount owed of $279. This printout


1
        See TEX. CODE CRIM. PROC. ANN. art. 62.102(b)(3) (Vernon Supp. 2013).

                                          2
contained the seal of the Harris County district clerk and a certification, signed by

a deputy clerk, that the printout was a “true and correct copy of the original

record.”

      Appellant objected to the supplemental record, arguing that it was not clear

from the record whether the bill of costs printout was generated at the time the trial

court signed the written judgment.       He also argued that the printout did not

constitute a bill of costs because it was not signed and there was no indication that

the trial court saw it before signing the written judgment. He argued, “Unless the

‘cost bill’ in this case was created at the time of the judgment and considered by

the trial court, it must not be considered here.”

           Sufficiency of Evidence to Support Assessment of Court Costs

      The Code of Criminal Procedure requires that a judgment order a defendant

to pay court costs. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (Vernon 2006) (“If

the punishment is any other than a fine, the judgment shall specify it, and order it

enforced by the proper process.        It shall also adjudge the costs against the

defendant, and order the collection thereof as in other cases.”); Johnson v. State,

423 S.W.3d 385, 389 (Tex. Crim. App. 2014). Court costs itemized in a certified

bill of costs need not be orally pronounced or incorporated by reference into the

judgment to be effective. Johnson, 423 S.W.3d at 389 (citing Armstrong v. State,

340 S.W.3d 759, 766–67 (Tex. Crim. App. 2011)). Court costs are not part of a



                                           3
defendant’s guilt or sentence and need not be proved at trial. Id. at 390 Thus,

reviewing courts do not apply traditional sufficiency of evidence principles when

determining whether sufficient evidence supports the assessment of court costs. Id.

Instead, we review the “assessment of court costs on appeal to determine if there is

a basis for the cost, not to determine if there was sufficient evidence offered at trial

to prove each cost . . . .” Id.

       Challenges to the assessment of court costs may be raised for the first time

on appeal. Id. Furthermore, the district clerk may permissibly supplement the

record on appeal with a bill of costs, even though the clerk generated the bill after

the trial court signed the written judgment and did not first present the bill to the

trial court prior to supplementation. Id. at 392, 394.

       Under Code of Criminal Procedure Chapter 103, which governs collection of

court costs, “a bill of costs must contain the items of cost, it must be signed by the

officer who charged the cost or the officer who is entitled to receive payment for

the cost, and it must be certified.” Id. at 392; see TEX. CODE CRIM. PROC. ANN. art.

103.001 (Vernon 2006) (stating requirements for costs to be payable); id. 103.006

(Vernon 2006) (providing that if criminal action is appealed, officer of court shall

certify and sign bill of costs stating costs that have accrued and send bill to

appellate court). The Court of Criminal Appeals has held that a computer printout

entitled “J.I.M.S. COST BILL ASSESSMENT” that lists the itemized court costs



                                           4
that have accrued, contains the seal of the district clerk certifying that the

document is a true and original copy, and is signed by a deputy clerk constitutes a

bill of costs for the purpose of Chapter 103 and supports the assessment of court

costs against the defendant. See Johnson, 423 S.W.3d at 392–93. “Absent a

challenge to a specific cost or basis for the assessment of that cost, a bill of costs is

sufficient.” Id. at 396.

      Here, appellant does not challenge the assessment of a particular cost. See

id. The Harris County district clerk filed a supplemental record that contained a

printout entitled “Justice Information Management Systems Cost Bill Assessment.”

This printout identified the specific costs that had accrued against appellant and the

amount of each of these costs, which added up to a “total amount owed” of $279. 2

The printout also contained the seal of the Harris County district clerk, a

certification that the document “is a true and correct copy of the original record,”

and the signature of the deputy clerk who prepared the document. We conclude


2
      See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (Vernon Supp. 2013)
      (charging $4 for jury reimbursement fee); id. art. 102.005(a) (Vernon 2006)
      (charging $40 for services of clerk of court); id. art. 102.005(f) (Vernon 2006)
      (requiring fee of $25 for records management and preservation services); id. art
      102.011(a)(2) (Vernon Supp. 2013) (charging $50 for execution of capias); id. art.
      102.011(a)(6) (charging total of $10 for commitment and release); id. art.
      102.0169(a) (Vernon Supp. 2013) (charging $4 for court technology fee); id. art.
      102.017(a) (Vernon Supp. 2013) (charging $5 security fee upon conviction in
      district court); TEX. LOC. GOV’T CODE ANN. § 133.102(a) (Vernon Supp. 2013)
      (requiring defendant to pay $133 upon felony conviction); id. § 133.105(a)
      (Vernon 2008) (charging $6 upon conviction for support of judiciary); id.
      § 133.107(a) (Vernon Supp. 2013) (charging $2 for indigent defense support).

                                           5
that this printout constitutes a “bill of costs” that satisfies the requirements of

Chapter 103 and supports the assessment of $279 in court costs against appellant.

See id. at 393, 396.

      We therefore hold that the bill of costs included in the supplemental record

on appeal supports the trial court’s assessment of $279 in court costs against

appellant.

      We overrule appellant’s sole issue. 3




3
      To the extent appellant complains in his objection to the supplemental clerk’s
      record that considering the bill of costs violates his due process rights because
      there is no indication that the trial court saw this bill at the time it signed the
      written judgment, we note that the Court of Criminal Appeals has rejected this
      argument. See Cardenas v. State, 423 S.W.3d 396, 399 (Tex. Crim. App. 2014)
      (“Convicted defendants have constructive notice of mandatory court costs set by
      statute and the opportunity to object to the assessment of court costs against them
      for the first time on appeal or in a proceeding under Article 103.008 of the Texas
      Code of Criminal Procedure. Appellant’s right to due process of law has been
      satisfied with respect to notice and an opportunity to be heard regarding the
      imposition of court costs.”); see also TEX. CODE CRIM. PROC. ANN. art. 103.008
      (Vernon 2006) (“On the filing of a motion by a defendant not later than one year
      after the date of the final disposition of a case in which costs were imposed, the
      court in which the case is pending or was last pending shall correct any error in the
      costs.”). We overrule appellant’s objection to the supplemental record filed on
      February 6, 2013.

                                            6
                                   Conclusion

      We affirm the judgment of the trial court. We dismiss all pending motions

as moot.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7